Per Curiam,
We concur in the decree of the court below, since an examination of the case satisfies us that it is correct.
The decree is affirmed and appeal dismissed, at costs of appellant.
Note. — The proper practice, in presenting a claim, such as that involved in the above case, would seem to be by a petition for an auditor, and not by exceptions to the account. And, as distribution by an auditor is the method pointed out by the Acts of 1832 and 1840, and is a protection to the accountant and distributees (Moorehead’s Est., O. C., 1 Ches. Co. 435 ; Barlet’s Est.. O. C., 2 Ches. Co. 456 ; and see, also, Woodward’s Est., C. P., 2 Ches. Co. 8), it would not seem to be proper to place the costs upon the petitioner. See, also, Young’s Est., O. C., 2 Ches. Co. 117, for costs allowed a claimant petitioning for an auditor.